Citation Nr: 1421767	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-18 842A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of California.  His service included periods of active duty for training (ACDUTRA) from April 1977 to August 1977, and in May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO in San Diego, California granted service connection and assigned an initial rating of 20 percent for residuals of a right ankle fracture, effective March 21, 2007.  In December 2008, the Veteran filed a notice of disagreement (NOD) with respect to the rating and effective date.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for residuals of a right ankle fracture, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2011, the Board denied an effective date earlier than March 21, 2007, for the award of service connection for residuals of a right ankle fracture .  The  Veteran's claim for an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim for a higher initial rating (as reflected in an August 2011 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the appellant's claim.  The electronic files contain additional evidence, including an April 2014 brief from the Veteran's representative and additional VA treatment records, which the Board has reviewed.
 
For the reasons expressed below, the matter remaining on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

After the AMC issued the aformentioned SSOC in August 2011, and recertified the appeal to the Board in September 2011, the RO requested return of the claims file in order to adjudicate another, unrelated claim.  In doing so, the RO obtained additional VA treatment records, some of which make reference to the Veteran's ongoing right knee complaints. 

Applicable VA regulations require that pertinent evidence added to the record while in the AOJ's possession must be addressed in an SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Here, that was not done.  Thus, the issue on appeal must be returned to the AOJ for readjudication.

The Board also finds that, prior to readjudication of the claim, additional development is required.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the March 2011 remand was not fully completed.

In the March 2011 remand, the Board instructed the RO, among other things, to arrange for the appellant to undergo VA orthopedic examination of his right ankle by an appropriate physician, at a VA medical facility.  In addition to other specified findings, the examiner was to provide comment as to whether there was malunion of the os calcis (otherwise known as the talus bone).

A review of the record reveals that the Veteran was examined in April 2011, as requested.  However, the examiner did not provide any substantive discussion as to whether there was evidence of malunion of the os calcis.  Significantly, the Veteran's service treatment records contain X-ray evidence of a downward "displaced fracture" and "possible delayed union," and a more recent, December 2010, VA X-ray was interpreted to reveal "an old fracture deformity of the medial talus."  Other evidence, however, such as the report of an October 2008 VA fee-basis examination, indicates that the talus is intact.  This needs to be clarified.

In addition, an August 2012 VA outpatient treatment record reflects the Veteran's complaint that his right ankle pain had increased over the past week.  The possibility of a gouty flare was mentioned.  However, it is not clear from that record, or the others subsequently obtained, whether the increase in disability the Veteran reported in August 2012 was continuing or temporary in nature.

In light of the evidence suggesting worsening since the time of the April 2011 examination, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report for the scheduled examination, without good cause, may result in denial of his claim for a higher initial rating for right ankle disability (as the claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report for the scheduled examination, the AOJ must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the Greater Los Angeles VA Healthcare System (HCS) were last associated with the Veteran's claims file on September 28, 2013; hence, more recent medical records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 28, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining to the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

As in the March 2011 remand, the Board again notes that the Veteran's right ankle disability is currently rated at 20 percent, the maximum rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  However, a higher rating may be assignable under another pertinent diagnostic code, or on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO's adjudication of the claim for a higher, initial rating should thus include consideration of the applicability of other diagnostic codes for rating disability, whether "staged" rating of the Veteran's right ankle disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted at any point since the effective date of the award of service connection. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Temple VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the Veteran's right ankle disability.  Specifically request that the Veteran furnish, or furnish appropropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination of his right ankle, by an appropriate physician, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion studies of the right ankle (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment as to whether the Veteran's overall range of motion of the right ankle is best characterized as moderately or markedly limited, as well as provide comment as to whether there is any ankylosis of the right ankle, malunion of the os calcis or astagalus, or astragalectomy.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, djudicate the claim for a higher, initial rating for residuals of a right ankle fracture, in light of all pertinent evidence and legal authority (to include alternative rating criteria the provisions of 38 C.F.R.§ 3.321, as appropriate; and consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

